Citation Nr: 0735579	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  07-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injuries.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954 and from December 1990 to June 1991.  He also 
had prior service in the National Guard.  He received the 
Combat Infantry Badge for combat he had during the Korean 
Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.  

The veteran testified at a video conference hearing before 
the undersigned in August 2007.  A transcript of that hearing 
is associated with the claims file.  

In September 2007, the Board received new evidence and a 
waiver of RO consideration from the appellant.  The new 
evidence submitted by the appellant was considered in the 
written opinion below.  


FINDING OF FACT

Residuals of cold weather injuries are not shown by competent 
medical evidence to be related to service.


CONCLUSION OF LAW


Residuals of cold weather injuries were not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 1110(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
April 2005, prior to the initial adjudication of his claim in 
the June 2005 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the April 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on this element, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
question about the appropriate disability rating and 
effective date to be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
Documentation reflects that service medical records from the 
veteran's first period of service (December 1952 to December 
1954) were destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) - a military records repository.  
Efforts to obtain service medical records for this period of 
service from all other sources were unsuccessful.  The Court 
has indicated that in such cases, the Board has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the veteran.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board will 
comply with this heightened obligation in addressing the 
veteran's claim.  The Board notes, however, that service 
medical records dated from December 1977 to April 1991 are 
associated with the claims file.  

Background and Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

The veteran contends that he has a cold weather injury from 
his service in the Korean War.  

A VA examination conducted in March 2007 resulted in a 
diagnosis of subjective bilateral hand and feet paresthesias.  
The Board finds such diagnosis sufficient to meet Hickson 
element (1), current disability.  

With regard to Hickson element (2), as noted above, service 
medical records pertaining to the veteran's first period of 
service (December 1952 to December 1954) are unavailable.  
However, the record reflects that the veteran received a 
Combat Infantry Badge clearly indicating he was exposed to 
combat.  Therefore, the Board will concede exposure to cold 
weather while serving in Korea.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304.  Hickson element (2) is met.  

With respect to element (3), medical nexus, the Board notes 
that although the combat presumption is in effect, the 
veteran must still present evidence etiologically linking his 
cold weather injury in service to current residuals of a cold 
weather injury (i.e., bilateral hand and feet paresthesias).  
Cohen, 10 Vet. App. at 138.  In this regard, the March 2007 
VA examiner stated, after reviewing the claims file, that she 
could not opine whether the veteran's bilateral hand and feet 
paresthesias were related to service without resort to mere 
speculation.  The examiner noted the veteran had not 
previously been treated for paresthesias through his primary 
care provider and that he had not been treated for other 
conditions which were primarily related to 
paresthesias/neuropathy such as diabetes.  As such, the 
examiner stated that while she could conclude that the 
veteran had a mild degree of paresthesias and potentially 
neuropathy, she could not definitively state that the veteran 
had this due to his service time.  

Given the VA examiner's clear indication that she could not 
provide an opinion without resorting to mere speculation, the 
Board finds no evidence establishing a medical nexus between 
the veteran's in-service cold injury and later diagnosis of 
bilateral hand and feet paresthesias.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (Court held that medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related to 
service, is too speculative to establish such relationship.); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A speculative 
medical opinion lacks significant probative value for 
purposes of granting service connection.  See 38 C.F.R. § 
3.102.

The Board notes that the available service medical records 
are devoid of any history, complaints, treatment, or 
diagnosis of residuals of cold weather injuries.  In 
addition, VA medical records associated with the file are 
silent for any complaints, treatment or diagnosis of 
residuals of cold weather injuries until the veteran's March 
2007 examination where the veteran was diagnosed with 
subjective bilateral hand and feet paresthesias.  The fact 
that the current condition was not shown until some 51 years 
after service weighs heavily against the claim.  This lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology.  38 C.F.R. § 3.303(b); See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

The Board acknowledges that the veteran believes that his 
paresthesias of the hands and feet claimed as cold weather 
injuries are related to his military service.  However, as a 
layman without medical training, he is not competent to 
render an opinion regarding the etiology of a medical 
condition like residuals of cold weather injuries.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the veteran has failed to submit competent medical 
evidence to provide a nexus between the inservice cold injury 
and the current condition.  The preponderance of the evidence 
is therefore against the veteran's claim for service 
connection for residuals of cold weather injuries.  
Consequently, service connection is denied.  



ORDER

Entitlement to service connection for residuals of cold 
weather injuries is denied.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


